Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below in an excerpt from independent claim 12 (independent claims 14 and 20 include similar limitations):

(From claim 12): “the adjusting unit has an adjusting gear which is configured as an internal gear with an external toothing system configured to receive an adjusting movement for the eccentric, and is configured with an internal toothing system fixedly with respect to the external toothing system for conjoint rotation for mechanical coupling to the coupling unit, 
the coupling unit, the eccentric and/or the adjusting unit are/is configured for the partial or complete arrangement: (i) in the interior of a crankcase of the crankshaft, (ii) within an installation space of a web of the crankshaft, and/or (iii) within an installation space of a counterweight, and/or 
the coupling unit is arranged partially or completely in the interior of the installation space of the adjusting gear.”

The closest prior art is considered to be Pogam et al. (US Pub No 2018/0306107), see the Non-final rejection of 1 February 2022.
However, the detailed structure of, especially, the “coupling unit” and the “adjusting unit”, as now found in all of the independent claims provides sufficient specificity to set the instant application apart from the prior art.
Similarly as noted in the previous action, of special note is the limitation: “adjusting gear which is configured as an internal gear”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747